IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                                No. 97-31059
                              Summary Calendar



WELTON BROWN,

                                                 Petitioner-Appellant,

versus

CARL CASTERLINE, Warden,

                                                 Respondent-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 96-CV-2481
                        - - - - - - - - - -
                           April 21, 1998

Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Welton     Brown,     federal   prisoner    #21317-034,    appeals   the

district court’s denial of his 28 U.S.C. § 2241 application. Brown

seeks credit against his federal sentence for the five years he

served at the Louisiana State Penitentiary on state robbery charges

arising   out   of   the   same   events   as   his   federal   bank   robbery

conviction.     We have reviewed the record and the district court's

opinion and find no reversible error.           Accordingly, we AFFIRM for

the reasons given by the district court.          Brown v. Warden, No. 96-

2481 (W.D. La. Aug. 15, 1997).        Brown is warned that any further


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 97-31059
                                   -2-

challenges   to   his   sentence   will   result   in   the   imposition   of

sanctions.